DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 4/8/2021 Claims  1-13 and 15 are now pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Peitzer in view of Guirguis et al (Us 20180352461 A1, hereinafter Guirguis)

Consider claim 1, Peitzer discloses a method of reducing interference caused by an aerial vehicle in a mobile communications system, the method comprising:
 arranging for the aerial vehicle to steer radio transmissions when the aerial vehicle is airborne to compensate for a tilt of the aerial vehicle such that a direction of the transmissions is adjusted to be directed vertically downward (The antenna mounting systems of FIGS. 5A-5C are usable to maintain and/or control alignment of a vertical axis of an antenna, such as antenna 150, 290, and/or 310, so that the vertical axis of the antenna remains in substantial alignment with a straight downward direction irrespective of a roll, pitch, and/or bank of a UAV, such as UAV 100, to which the antenna is mounted, paragraph 34).

In the same field of endeavor, Guirguis discloses wherein the aerial vehicle adapts a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to a cell size of a base station communicating with the aerial vehicle (the interference resulted from such cases, however, may be minimized by managing the width of a beam the UE generates for wireless communications, see Fig. 10 A and paragraph 76)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to minimize the bi-directional interference resulting from the UE's detection of multiple cells.

Consider claim 2, and as applied to claim 1 above, Guirguis discloses  wherein the beam width is adapted using a measure of an altitude of the aerial vehicle above ground and a function of the cell size (Guirguis teaches that as height increases, the beam width gets narrower in order to communicate with the serving cell at a given reference signal receive power (RSRP) and SINR, see Figs. 8A,B [note that the number of detected cells depends on altitude and cell size]  and 10A,B and paragraphs 73, and 75-78).


Consider claim 3, and as applied to claim 1 above, Guirguis discloses wherein a received reference signal power parameter is used to determine a value for the cell size (monitor the serving cell’s reference signal receive power (RSRP), paragraph 78).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to minimize the bi-directional interference resulting from the UE's detection of multiple cells.

Consider claim 4, and as applied to claim 1 above, Guirguis discloses wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to an estimated transmission range of user equipment operating at ground level (see Fig. 10A).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to minimize the bi-directional interference resulting from the UE's detection of multiple cells.


Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to determine if a handover of the UE from the serving cell to one of the neighboring cells is beneficial.

Consider claim 7, and as applied to claim 1 above, Guirguis discloses wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to a received signal power from a selected base station of the mobile communications system (if either of RSRP or SINR drops below a defined threshold, UE 120 may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells, paragraph 34).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 

Consider claim 8, and as applied to claim 7 above, Guirguis discloses wherein the aerial vehicle performs measurements of received signal power from the selected base station with a varying selected receive beam width until the received signal power is below a predetermined threshold and the value of the receive beam width generating the received signal power below the predetermined threshold is used as the beam width for the radio transmissions from the aerial vehicle (Once the UE is active on the serving cell, however, the UE may activate some or all of the inactive antennas to create a narrower beam. The narrower beam width results in a lower inference from the neighboring cells on the UE and, therefore, a higher SINR at the UE. After narrowing its beam width for communication with the serving cell, the UE may monitor the serving cell's reference signal received power (RSRP). This is because the UE may be moving and, therefore, the serving cell may cease to be a viable choice for maintaining a connection with. Accordingly, if the RSRP drops below a defined threshold, the UE may deactivate some of the active antennas to widen its beam again for measuring the RSRP of the neighboring cells. This is to determine if a handover of the UE from the serving cell to one of the neighboring cells is beneficial. After the handover is performed, and once the UE is active on the new cell, the UE may activate some or all of its inactive antennas to narrow its beam again in order to minimize interference. The UE then continues to monitor the new cell's RSRP again and repeats the process above if the RSRP falls below a certain threshold value, paragraphs 78-79).


Consider claim 12, and as applied to claim 1 above, Guirguis discloses an aerial vehicle including a user equipment module adapted to perform the method of claim 1 (UE may be mounted on a drone, see Figs. 10a,b and paragraphs 72 and 76.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to minimize the bi-directional interference resulting from the UE's detection of multiple cells.


Consider claim 13, Peitzer discloses a  method of reducing interference caused by an aerial vehicle in a mobile communications system, the method comprising arranging for the aerial vehicle to steer radio transmissions when the aerial vehicle is airborne to compensate for a tilt of the aerial vehicle such that a direction of the transmissions is adjusted to be directed vertically downward (The antenna mounting systems of FIGS. 5A-5C are usable to maintain and/or control alignment of a vertical axis of an antenna, such as antenna 150, 290, and/or 310, so that the vertical axis of the antenna remains in substantial alignment with a straight downward direction 
However, Peitzer does not expressly disclose wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to an estimated transmission range of user equipment operating at ground level.
In the same field of endeavor, Guirguis discloses wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to an estimated transmission range of user equipment operating at ground level (the interference resulted from such cases, however, may be minimized by managing the width of a beam the UE generates for wireless communications, see Fig. 10 A and paragraph 76)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to minimize the bi-directional interference resulting from the UE's detection of multiple cells.

Consider claim 15, and as applied to claim 13 above, Peitzer does not expressly disclose wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to a predetermined value.
In the same field of endeavor, Guirguis discloses wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guirguis with the teachings of Peitzer in order to determine if a handover of the UE from the serving cell to one of the neighboring cells is beneficial.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Peitzer in view of Guirguis, and further in view of Wang et al (Us 20200145125 A1, hereinafter Wang).

Consider claim 5, and as applied to claim 4 above, the combination of Peitzer and Guirguis does not expressly disclose wherein a received maximum transmit power parameter is used to determine a value for the estimated transmission range.
In the same field of endeavor, Wang discloses wherein a received maximum transmit power parameter is used to determine a value for the estimated transmission range (Any one of the two communication parties may acquire channel parameters of at 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang with the teachings of Peitzer and Guirguis in order to determine whether to communicate using TDD mode of FDD mode.

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Peitzer in view of Guirguis, and further in view of Brennan et al (US 20170150373 A1, hereinafter Brennan).

Consider claim 9, and as applied to claim 1 above, the combination of Peitzer and Guirguis does not expressly disclose wherein a measure of an altitude of the aerial vehicle above the ground is used to control the beam width.
In the same field of endeavor, Brennan discloses wherein a measure of an altitude of the aerial vehicle above the ground is used to control the beam width (see Fig. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brennan with the teachings of Peitzer and Guirguis in order to use an steerable 

Consider claim 10, and as applied to claim 1 above, the combination of Peitzer and Guirguis does not expressly disclose wherein a measurement of aerial vehicle flight attitude is used to control a steering of the direction of transmission.
In the same field of endeavor, Brennan discloses wherein a measurement of aerial vehicle flight attitude is used to control a steering of the direction of transmission (Based on the determined altitude and the direction of travel, the UAV may adaptively control antenna 310. The adaptive control of the antenna may include determining, based on the direction of travel and on the altitude, the desired directionality of the UAV antenna, paragraph 35).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brennan with the teachings of Peitzer and Guirguis in order to use an steerable antenna, on a UAV, to optimize connectivity to a wireless network, such as to radio access network (RAN) of a cellular wireless network.

Consider claim 11, and as applied to claim 1 above, the combination of Peitzer and Guirguis does not expressly disclose wherein the radio transmissions are steered once the aerial vehicle exceeds a predetermined height above the ground.
In the same field of endeavor, Brennan discloses wherein the radio transmissions are steered once the aerial vehicle exceeds a predetermined height above the ground 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Brennan with the teachings of Peitzer and Guirguis in order for a UAV to receive stronger signals from base stations that are "forward looking" (e.g., in the upcoming direction that UAV will travel) with respect to the current location of the UAV.

Response to Arguments
Applicant's arguments filed4/8/2021 have been fully considered but they are not persuasive. Applicant argues that Guirguis fails to disclose wherein the aerial vehicle controls a beam width of the radio transmissions such that a footprint of the beam on the ground is controlled in relation to an estimated transmission range of user equipment operating at ground level (p. 6); or adapting a beam width such that a .
The Examiner respectfully disagrees. 
Guirguis discloses that a UE may be mounted on a drone while operating at 400 ft. above the ground, and may communicate with a serving cell but may also detect a number of other neighboring cells to which the UE may have a line-of-sight coverage (see paragraph 72). Guirguis further discloses that operating at high altitudes, may result in higher interference (see paragraph 73), and that in order to minimize the interference resulting from the UE's detection of multiple cells, the UE may use or activate a higher number of antenna elements to narrow the width of the beam for communication with the serving cell (see paragraphs 76- 77), as shown in Figs. 10 A and 10B, which clearly show how the width of the beam is adapted such that the footprint of the beam on the ground to cover just the serving cell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642